 1   RICHARD MAC BRIDE, SB# 199695
     Law Offices Richard Mac Bride
 2   865 Marina Bay Parkway, Suite 43
 3   RICHMOND, CA 94804
     Phone 415-730-6289
 4   Fax 510-439-2786
     Attorney for Jose Daniel Castillo-Antonio
 5
 6                                 UNITED STATES DISTRICT COURT

 7                              NORTHERN DISTRICT OF CALIFORNIA

 8
     Jose Daniel Castillo-Antonio, Plaintiff,        ) Case Number 19-7475 HSG
 9                                                   )
          vs,                                        )
10                                                   ) STIPULATION AND ORDER TO EXTEND
     Monument Corporation, et al., Defendants.       ) TIME UNDER F.R.C.P. 12(f)
11                                                   )
                                                     )
12                                                   )
                                                     )
13
14   TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO ALL PARTIES AND THEIR
15   RESPECTIVE ATTORNEYS OF RECORD:

16         WHEREAS, this case has been assigned for early disclosures and mediation under General
     Order 56, and the parties to this stipulation want to make best efforts to settle this case without
17
     litigation;
18
           WHEREAS, Plaintiff’s deadline for filing a motion under FRCP 12(f) to strike insufficient
19
     defenses from the answer of defendants Monument Corporation and Nassrin Amiri (together
20
     “Defendants”)(answer is Docket #8, filed December 13, 2019) is January 3, 2020 (that is, 21
21   days); and
22         WHEREAS, Plaintiff and Defendants have tried informally but have not yet been able to
23   resolve their disagreements over the answer of Defendants; however, they wish to avoid the
24   necessity of Plaintiff filing a Rule 12(f) motion unless/until mediation pursuant to General Order
25   No. 56, Paragraph 7 does not succeed;

26         THEREFORE:
           IT IS HEREBY STIPULATED by and among all parties that the deadline for Plaintiff to
27
     file any motion to strike under Federal Rule of Civil Procedure 12(f) be extended to 21 days past
28
     the date that the mediator certifies that the mediation under General Order 56 has been completed.

                                                                                                           1
 1    It is also stipulated that (1) Plaintiff and Defendants shall meet and confer within seven (7) days
 2    after the mediation has been certified as completed; (2) that Defendants shall thereafter be allowed

 3    an opportunity to voluntarily amend their answers prior to plaintiff filing any rule 12(f) motion;
      (3) that any amended answer shall be filed no later than seven (7) days after Plaintiff and
 4
      Defendants have met and conferred..
 5
 6
      Law Offices of Richard A. Mac Bride
 7
      Richard Mac Bride /s/ Richard A. Mac Bride          Date: December , 2019
 8
     Attorney for Plaintiff
 9
10
     Law Office of Bruce P. Grego
11
     Bruce P. Grego /s/ Bruce P. Grego                            Date: December , 2019
12
     Attorney for Defendants Monument Corporation and Nassrin Amiri
13
14
                                          FILER’S ATTESTATION
15
16
     Pursuant to General Order 45, Section X(B), I hereby attest that on December , 2019, I, Richard
17
     A. Mac Bride, the attorney of record for plaintiff herein, received the concurrence of attorney Bruce
18
     P. Grego, attorney for Defendants, in the filing of this document.
19
20
     /s/ Richard A. Mac Bride
21
     Richard A. Mac Bride
22
23
24
25
26
27
28


                                                                                                             2
 1
 2
 3
 4
 5
 6
 7                                                  ORDER
 8
 9   Pursuant to the stipulation of the parties, and for good cause shown, it is hereby ORDERED, that
10   with respect to the answer filed by defendants Monument Corporation and Nassrin Amiri (Docket
11   #8) in the case of Castillo-Antonio v. Monument Corporation et al., No. 19-7475 HSG, the deadline
12   for plaintiff to file any motion under Federal Rule of Civil Procedure 12(f) be extended to 21 days
13   past the date that the mediator certifies that mediation under General Order 56 has been completed.
14   Plaintiff and defendants Monument Corporation and Nassrin Amiri shall meet and confer within
15   seven (7) days after the mediation has been certified as being completed. Defendants Monument
16   Corporation and Nassrin Amiri shall thereafter have an opportunity to voluntarily amend their
17   answers prior to plaintiff filing any Rule 12(f) motion with respect to the answers filed by
18   defendants Monument Corporation and Nassrin Amiri. Any amended answer shall be filed no later

                                                                      ISTRIC
                                                                  ES D
19   than seven (7) days after the parties meet and confer.
                                                                 T          TC
20                                                             TA
                                                                                          O
                                                          S




                                                                                           U
                                                        ED




21   IT IS SO ORDERED.
                                                                                            RT
                                                    UNIT




                                                                        D
22   Date: 12/26/2019                                            DENIE
                                                          _____________________________________
                                                                                                  R NIA




23                                                        Haywood S. Gilliam, Jr.
                                                                                      m Jr.
                                                                            S. Gillia
                                                     NO




24                                                        United States District Judge
                                                                            a y wo o d
                                                                                                  FO




                                                               J u d ge H
25
                                                      RT




                                                                                              LI




                                                              ER
                                                         H




                                                                                          A




26
                                                                   N                          C
                                                                       D IS T IC T       OF
27                                                                           R
28


                                                                                                           3
